Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 07/22/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14 are pending, of which claims 1,11 were amended, claims 13,14 are new.  The amendments of claims 1,11, and new claims 13,14 are sufficiently supported by the originally filed disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by 
or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3
 a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3
a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification 
 the hydrophilic resin composition layer being disposed on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
a second porous layer including a porous membrane (middle 32B), especially at para 22-24,70,97, fig 3
the second porous layer (middle 32B) being disposed on a surface (lower surface of 36) opposite to a surface (upper surface of 36) on which the first porous layer on the hydrophilic resin composition layer is provided, especially at para 22-24,70,97, fig 3
 epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical 
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


With regard to claim 3, OUCHI teaches
 wherein the sealant is an epoxy-based resin, especially at para 101

With regard to claim 4, OUCHI teaches


With regard to claim 5, OUCHI teaches
 wherein the gas separation membrane element is a spiral-wound gas separation membrane element further including:, especially at para 7
 a feed-side flow channel member 30 to which the source gas is fed, especially at fig 3, para 62
 a "permeated gas flow path member" (permeate-side flow channel member) in which the specific gas permeated through the gas separation membrane flows, especially at fig 3, para 85,88,101
 a central tube 12 in which the specific gas flowing in the permeate-side flow channel member is collected, especially at figs 2,3, para 63
 the sealing portion (34,40) is a region in which the cured material of the sealant penetrates in at least the permeate-side flow channel member and the first porous layer, especially at para 67, fig 3

With regard to claim 6, OUCHI teaches
 wherein the sealing portion is provided at least in end portions located at respective opposite ends of the gas separation membrane in a direction parallel with an axis of the central tube, and, especially at para 67, figs 3,4
 epoxy adhesive para 101, (within the scope of specified function the cured material of the sealant has a Shore hardness of 60 or more; in light of specification 
in alternative, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a Shore hardness of the cured material of the sealant within the claim range is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a Shore hardness of the cured material of the sealant within the claim range would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive has a shore hardness within the claimed range, especially at title, pg 5 para 3
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was 


With regard to claim 7, OUCHI teaches
alkali metal carbonates (a carrier reversibly reacting with the specific gas in the source gas, as discussed by instant spec para 42), especially at para 80

With regard to claim 8, OUCHI teaches
 wherein the specific gas is an acid gas, especially at para 22-24

With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the method comprising:, especially at para 22-24
 non-specific claimed preparing method; a gas separation membrane 32, especially at para 62, fig 3
 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed on the first porous layer, especially at para 22-24,70,97, fig 3

the second porous layer (middle 32B) being disposed on a surface (lower surface of 36) opposite to a surface (upper surface of 36) on which the first porous layer on the hydrophilic resin composition layer is provided, especially at para 22-24,70,97, fig 3
 non-specific claimed forming method; a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane); an intended result of an unspecified method is "by causing a sealant to be penetrated and cured in at least the first porous layer"; and teaches a sealant to be penetrated and cured in at least the first porous layer, especially at para 67,68,104, fig 3
epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…

MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be 
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN), "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claim 9, OUCHI teaches at least one gas separation membrane element, see discussion of claim 1
 OUCHI does not specifically teach a gas separation membrane module comprising, in a housing, at least one gas separation membrane element. 
But, LESAN teaches in a housing 21, at least one gas separation membrane element 10, especially at fig 2A, para 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine OUCHI (or OUCHI-AREMCO) with in a housing 21, at least one gas separation membrane element 10 of LESAN for the benefit of introducing an inflow fluid to the filtration (separation) element as taught by LES especially at fig 2A, para 5

With regard to claim 10, OUCHI teaches a gas separation apparatus comprising at least one gas separation membrane module as recited in claim 9, see discussion of claim 9

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 5556906 (herein known as COLLINS)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI)  as applied to claim(s) above, and further in view of 5556906 (herein known as COLLINS).

With regard to claim 13, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
 OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic) , especially at  abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

With regard to claim 14, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details of OUCHI (or OUCHI-AREMCO) with wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making 


Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 9, particularly “Item 1 includes the structural feature “a hydrophilic resin composition layer.” This expression is not a made-up name, such as a nonce-word or placeholder, but rather uses the term of art “hydrophilic resin” to describe the layer. Prong (A) refers to use of a nonce word or place holder and none is present, and prong (A) is not met. Also, because, Item 1 is modified by structure, prong (C) is not met."
page(s) 9, particularly “In addition, Applicant respectfully disagrees with the Office Action statement on page 4 “not preceded by a structural modifier,” because “hydrophilic resin” modifies “composition layer.”
page(s) 9, particularly “Further, the presumption against § 112(f) interpretation related to prong (A) is not met because the Office Action makes conclusory statements with no claim-centric explanation of how Item 1 has been compared with prongs (A), (B) and (C).
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.


Applicant argues at page(s) 9, particularly “None of the prongs of MPEP § 2181 apply to Item 2. That is, for Item 2, there is no nonce word (prong A), there is no function (prong B) and there is structure (prong C)."
page(s) 9, particularly “For example, the Item 2 claim feature “thermal expansion coefficient” of the relation (1)}4 is a term of art, not a nonce word and not a placeholder. The claim feature also further describes
page(s) 9, particularly “1 From claim 1: “a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 < A/B < 1.0 (I).” 
page(s) 10, particularly “ a physical characteristic of a structure “sealing portion” which has been described structurally within the claim (“the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer’). Specifically, the relation (I) of Item 2 describes a physical characteristic of the sealing portion, and the sealing portion structure is described within the claim itself. Therefore, the Office Action has not overcome the presumption that Item 2 does not invoke § 112(f).
page(s) 10, particularly “Because all prongs must be met for a claim to be interpreted under § 112(f) and none have been met, Item 2 does not invoke § 112(f).
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.


Applicant argues at page(s) 10, particularly “The same reasoning applies to Item 3 as for Item 2. The difference in the relations is a “less than or equal to” relation in Item 2, and a simple “less than” relation in Item 3. This difference has no effect on Prongs (A), (B) and (C). Item 3 does not invoke § 112(f)."
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.

Applicant argues at page(s) 10, particularly “Item 4 uses the term of art “Shore hardness” and further describes a structure present within the claim itself (“the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer’). For Item 4, there is no nonce word (prong A), there is no function (prong B) and there is structure (prong C). Item 4 does not invoke § 112(f)."
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.

Applicant argues at page(s) 10, particularly “Item 5 is within the overall claim feature “the hydrophilic resin composition layer includes a hydrophilic resin, and a carrier reversibly reacting with the specific gas in the source gas.” (emphasis added)"
page(s) 10, particularly ““Carrier” is a term of art related to chemical reactions and further describes a structure present within the claim itself (“the hydrophilic resin composition layer.”). For Item 5, there is

page(s) 11, particularly “The same reasoning applies to Item 6 as for Item 1. Item 6 does not invoke § 112(f).
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.

Applicant argues at page(s) 11, particularly “The same reasoning applies to Item 7 as for Item 2. Item 7 does not invoke § 112(f)."
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.

Applicant argues at page(s) 11, particularly “The same reasoning applies to Item 8 as for Item 2. Item 8 does not invoke § 112(f)."
page(s) 11, particularly “Along with the above comments, Applicant respectfully notes that the cited claim features do not recite § 112(f)-triggering language such as “means,” “mechanism,” “device,” “unit,” or “module.” The Office Action has not made a showing that similar place-holder language is found in any of Items 1-8. Claim Rejections - 35 USC §§102 and 103
In response, respectfully, the Examiner does not find the argument persuasive.  The disagreement is moot.



page(s) 12, particularly “Applicant respectfully traverses the rejections for the following reasons.
page(s) 12, particularly “Claim 1 as amended recites a gas separation membrane element which separates a specific gas from a source gas containing the specific gas, the gas separation membrane element comprising:
page(s) 12, particularly “a gas separation membrane; and
page(s) 12, particularly “a sealing portion for preventing mixture of the source gas and the specific gas permeated through the gas separation membrane,
page(s) 12, particularly “the gas separation membrane including
page(s) 12, particularly “a first porous layer including a porous membrane,
page(s) 12, particularly “a hydrophilic resin composition layer selectively permeating the specific gas contained in the source gas, and
page(s) 12, particularly “a second porous layer including a porous membrane,
page(s) 12, particularly “the hydrophilic resin composition layer being disposed on the first porous layer,
page(s) 12, particularly “the second porous layer being disposed on a surface opposite to a surface on which the first porous layer on the hydrophilic resin composition layer is provided,

page(s) 12, particularly “a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (1):
page(s) 12, particularly “035<AB<10 (0D.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3
 a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3
a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3
 the hydrophilic resin composition layer being disposed on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
a second porous layer including a porous membrane (middle 32B), especially at para 22-24,70,97, fig 3

 epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]



Applicant argues at page(s) 12, particularly “Independent Claim 11 as amended recites a method for manufacturing a gas separation membrane element which separates a specific gas from a source gas containing the specific gas, the method comprising:"
page(s) 13, particularly “preparing a gas separation membrane including
page(s) 13, particularly “a first porous layer including a porous membrane,
page(s) 13, particularly “a hydrophilic resin composition layer selectively permeating the specific gas contained in the source gas, the hydrophilic resin composition layer being disposed on the first porous layer, and
page(s) 13, particularly “a second porous layer including a porous membrane, the second porous layer being disposed on a surface opposite to a surface on which the first porous layer on the hydrophilic resin composition layer is provided, and

page(s) 13, particularly “a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (1):
page(s) 13, particularly “035<AB<10 (0D.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the method comprising:, especially at para 22-24
 non-specific claimed preparing method; a gas separation membrane 32, especially at para 62, fig 3
 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed on the first porous layer, especially at para 22-24,70,97, fig 3
a second porous layer including a porous membrane (middle 32B), especially at para 22-24,70,97, fig 3

 non-specific claimed forming method; a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane); an intended result of an unspecified method is "by causing a sealant to be penetrated and cured in at least the first porous layer"; and teaches a sealant to be penetrated and cured in at least the first porous layer, especially at para 67,68,104, fig 3
epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has 
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the 
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


Applicant argues at page(s) 13, particularly “In Claims 1 and 11 as amended, the gas separation membrane includes a second porous layer, thus the hydrophilic resin composition layer is protected (see, paragraph [0063] of the specification). In contrast, Ouchi, Zaki, and Lesan fail to disclose that the gas separation membrane includes a second porous layer."

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 13, particularly “In addition, Ouchi, Zaki, and Lesan fail to disclose the claim limitations in new Claims 13 and 14. Applicant submits that the invention according to new Claims 13 and 14 can improve the penetration property of the sealant forming the sealing portion (see, paragraph [0047] of the specification)."
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 13, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
 OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details of OUCHI (or OUCHI-AREMCO) with wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic) of COLLINS for the benefit of "improving bond cure rates", as taught by COLLINS especially at abstract

With regard to claim 14, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at abstract, MPEP 2112.01 PART II 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776